In re Air Liquide America Corp.; — Defendants); applying for supervisory and/or remedial writ; to the Court of Appeal, First Circuit, No. CW97 2703; Parish of Iberville, 18th Judicial District Court, Div. “D”, No. 45,646; 18th Judicial District Court, Div. “B”, Nos. 45,647, 45,718.
Granted. Judgment of the court of appeal is vacated and set aside. Judgment of the trial court denying summary judgment is reinstated. Case remanded to the tidal court for further proceedings.
KIMBALL, J., not on panel.